     Case 7:19-cv-00309 Document 27-4 Filed on 05/12/20 in TXSD Page 1 of 1




                                                                      D




From: Cornelia Brandfield-Harvey <cbrandfieldharvey@txattorneys.com>
Date: May 5, 2020 at 10:58:36 AM CDT
To: Eddie Garza <eddie@EsparzaGarza.com>, Dino Esparza <dino@esparzagarza.com>
Cc: Araceli Ortega <araceli@EsparzaGarza.com>, Leticia De La Cruz <LeDelacruz@txattorneys.com>,
Claribel Tamez <Ctamez@txattorneys.com>, Anthony Buzbee <Tbuzbee@txattorneys.com>
Subject: Jane Doe v. Edinburg CISD



Counsel,

Can you please advise as to the status of personnel files of Francisco Lumbreras and Jennifer Culbertson
that were previously requested in discovery? As well as the personnel files for other staff requested and
other documents requested.

Plaintiff’s counsel sent a discovery deficiency letter on February 3, 2020 addressing these issues as well as
a draft motion to compel. Plaintiff‘s counsel followed up last week on April 27, 2020 but did not receive a
response.

Defendant supplemented on February 25, 2020 with the affidavit from Erika Martinez and some ROG
responses but nothing else.

Defense counsel stated via a phone call that they were working on compiling the other discovery documents
such as personnel files as well as supplementing responses to ROGs but to date Plaintiffs have not
received anything.

Please supplement or Plaintiffs will seek redress form the Court by way of a motion to compel.

Sincerely,

Cornelia Brandfield-Harvey
Associate Attorney
The Buzbee Law Firm
JP Morgan Chase Tower
600 Travis St., Suite 7300
Houston, TX 77002
(713) 223-5393
